UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09585 Pioneer Research Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Research Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Research Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Abstain Shareholder Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Abstain Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Abstain Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Abstain Shareholder Renewable Energy Programs AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Sandra Beach Lin For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Richard L. Sandor For For Management 1.13 Elect Director Sara Martinez Tucker For For Management 1.14 Elect Director John F. Turner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ANNIE'S INC. Ticker: BNNY Security ID: 03600T104 Meeting Date: SEP 10, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Behnke For For Management 1.2 Elect Director Julie D. Klapstein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ASML HOLDING NV Ticker: ASML Security ID: N07059186 Meeting Date: SEP 07, 2012 Meeting Type: Special Record Date: JUL 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Announcements Re: Customer None None Management Co-Investment Program 3a Grant Board Authority to Issue Shares For For Management Up To 25 Percent of Issued Capital Re: Customer Co-Investment Program 3b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 3a 4a Amend Articles to Create New Share For For Management Class: Ordinary Shares M 4b Increase Par Value per Ordinary Share For For Management 4c Approve Reduction in Share Capital by For For Management Decreasing Nominal Value per Share 4d Amend Articles Re: Consolidation of For For Management Ordinary Shares A at an Exchange Ratio 4e Amend Articles to Eliminate Two For For Management Ordinary Share Classes A and M and Convert into One Ordinary Share Class 5 Authorize each Director and any Lawyer For For Management and Paralegals from De Brauw Blackstone Westbroek NV to Execute the Notarial Deeds of Amendments 6a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 6c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6c 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Reappoint KPMG Audit plc as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Elect Pascal Soriot as Director For For Management 5(c) Re-elect Simon Lowth as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Re-elect Graham Chipchase as Director For For Management 5(g) Re-elect Jean-Philippe Courtois as For For Management Director 5(h) Re-elect Rudy Markham as Director For For Management 5(i) Re-elect Nancy Rothwell as Director For For Management 5(j) Re-elect Shriti Vadera as Director For For Management 5(k) Re-elect John Varley as Director For For Management 5(l) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director John F. Finn For For Management 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Abstain Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Abstain Shareholder Change 8 Report on Lobbying Payments and Policy Against Abstain Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert S. Baldocchi For For Management 1.2 Elect Director Neil W. Flanzraich For For Management 1.3 Elect Director Darlene J. Friedman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Declassify the Board of Directors For For Management 6 Pro-rata Vesting of Equity Plan Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark B. Templeton For For Management 1b Elect Director Stephen M. Dow For For Management 1c Elect Director Godfrey R. Sullivan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMPUWARE CORPORATION Ticker: CPWR Security ID: 205638109 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director William O. Grabe For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Peter Karmanos, Jr. For For Management 1.6 Elect Director Faye Alexander Nelson For For Management 1.7 Elect Director Robert C. Paul For For Management 1.8 Elect Director Glenda D. Price For For Management 1.9 Elect Director W. James Prowse For For Management 1.10 Elect Director G. Scott Romney For For Management 1.11 Elect Director Ralph J. Szygenda For For Management 2 Ratify Auditors For For Management 3 Amend Shareholder Rights Plan (Poison For Against Management Pill) 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Abstain Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Abstain Shareholder DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul T. Idzik For For Management 1b Elect Director Frederick W. Kanner For For Management 1c Elect Director James Lam For For Management 1d Elect Director Rodger A. Lawson For For Management 1e Elect Director Rebecca Saeger For For Management 1f Elect Director Joseph L. Sclafani For For Management 1g Elect Director Joseph M. Velli For For Management 1h Elect Director Donna L. Weaver For For Management 1i Elect Director Stephen H. Willard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas M. Baker, Jr. For For Management 1.2 Elect Director Barbara J. Beck For For Management 1.3 Elect Director Leslie S. Biller For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Jerry A. Grundhofer For For Management 1.6 Elect Director Arthur J. Higgins For For Management 1.7 Elect Director Joel W. Johnson For For Management 1.8 Elect Director Michael Larson For For Management 1.9 Elect Director Jerry W. Levin For For Management 1.10 Elect Director Robert L. Lumpkins For For Management 1.11 Elect Director Victoria J. Reich For For Management 1.12 Elect Director Mary M. VanDeWeghe For For Management 1.13 Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Dreyer For For Management 1b Elect Director Sandra Bergeron For For Management 1c Elect Director Deborah L. Bevier For For Management 1d Elect Director Alan J. Higginson For For Management 1e Elect Director John McAdam For For Management 1f Elect Director Stephen Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FOMENTO ECONOMICO MEXICANO SAB DE CV (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2012, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and For For Management Distribution of Cash Dividends 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 5 Elect Directors and Secretaries, For For Management Verify Independence of Directors, and Approve their Remuneration 6 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Abstain Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Human Rights Risk Assessment Against Abstain Shareholder Process HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against Abstain Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For For Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph R. Canion For For Management 1.2 Elect Director Edward P. Lawrence For For Management 1.3 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jeffrey E. Curtiss For For Management 1.5 Elect Director Jack B. Moore For For Management 1.6 Elect Director William P. Utt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Lawrence M. Small For For Management 1.12 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Retention Ratio for Against For Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Bernthal For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Philip G. Cox For For Management 1.4 Elect Director Steven G. Elliott For For Management 1.5 Elect Director Louise K. Goeser For For Management 1.6 Elect Director Stuart E. Graham For For Management 1.7 Elect Director Stuart Heydt For For Management 1.8 Elect Director Raja Rajamannar For For Management 1.9 Elect Director Craig A. Rogerson For For Management 1.10 Elect Director William H. Spence For For Management 1.11 Elect Director Natica von Althann For For Management 1.12 Elect Director Keith H. Williamson For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Political Contributions Against Abstain Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Against Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For Against Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Abstain Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George W. Bryan For For Management 1b Elect Director Carolyn H. Byrd For For Management 1c Elect Director David J. Cooper, Sr. For For Management 1d Elect Director Don DeFosset For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O.B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Charles D. McCrary For For Management 1i Elect Director James R. Malone For For Management 1j Elect Director Ruth Ann Marshall For For Management 1k Elect Director Susan W. Matlock For For Management 1l Elect Director John E. Maupin, Jr. For For Management 1m Elect Director John R. Roberts For For Management 1n Elect Director Lee J. Styslinger, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Report on Political Contributions Against Abstain Shareholder ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Employee Stock Purchase Plan For For Management SPX CORPORATION Ticker: SPW Security ID: 784635104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry S. Lisenby For For Management 1.2 Elect Director David V. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against Against Shareholder TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Discuss Consolidated None None Management Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 2 Distribute Cash Dividends for the Year For For Management Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share 3.1 Reelect Phillip Frost as Director For For Management 3.2 Reelect Roger Abravanel as Director For For Management 3.3 Elect Galia Maor as Director For For Management 3.4 Reelect Richard A. Lerner as Director For For Management 3.5 Reelect Erez Vigodman as Director For For Management 4 Approve Payment to Each of the Company For For Management Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee 5 Approve Annual Fee and Reimbursement For For Management of Expenses of Chairman 6 Approve Annual Fee and Reimbursement For For Management of Expenses of Vice Chairman 7 Approve Certain Amendments to Articles For For Management of Association 8 Approve Indemnification and Release For For Management Agreements for Directors of the Company 9 Reappoint Kesselman & Kesselman as For For Management Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Abstain Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Prepare Employment Diversity Report Against Abstain Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE MANITOWOC COMPANY, INC. Ticker: MTW Security ID: 563571108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan K. Chow For For Management 1.2 Elect Director Kenneth W. Krueger For For Management 1.3 Elect Director Robert C. Stift For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: OCT 04, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis E. Cochran For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Robert L. Lumpkins For For Management 1.4 Elect Director William T. Monahan For For Management 2 Elect Director Harold H. Mackay For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.a Elect Director Susan E. Arnold For For Management 1.b Elect Director John S. Chen For For Management 1.c Elect Director Judith L. Estrin For For Management 1.d Elect Director Robert A. Iger For For Management 1.e Elect Director Fred H. Langhammer For Against Management 1.f Elect Director Aylwin B. Lewis For For Management 1.g Elect Director Monica C. Lozano For For Management 1.h Elect Director Robert W. Matschullat For For Management 1.i Elect Director Sheryl K. Sandberg For For Management 1.j Elect Director Orin C. Smith For Against Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Abstain Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WALTER INVESTMENT MANAGEMENT CORP. Ticker: WAC Security ID: 93317W102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Berrard For For Management 1.2 Elect Director Ellyn L. Brown For For Management 1.3 Elect Director Denmar J. Dixon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Charter Provisions Relating to For For Management Former REIT Status 5 Amend Charter Provisions that are For For Management Irrelevant 6 Amend Charter to Adopt Articles For Against Management Supplementary 7 Amend Charter to Revise For For Management Indemnification Provisions 8 Amend Charter to Change Articles Six, For For Management Seven and Eight 9 Ratify Auditors For For Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Review Fair Housing and Fair Lending Against Abstain Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management YAHOO! INC. Ticker: YHOO Security ID: 984332106 Meeting Date: JUL 12, 2012 Meeting Type: Annual Record Date: MAY 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alfred J. Amoroso For For Management 2 Elect Director John D. Hayes For For Management 3 Elect Director Susan M. James For For Management 4 Elect Director David W. Kenny For For Management 5 Elect Director Peter Liguori For For Management 6 Elect Director Daniel S. Loeb For For Management 7 Elect Director Thomas J. McInerney For For Management 8 Elect Director Brad D. Smith For For Management 9 Elect Director Maynard G. Webb, Jr. For For Management 10 Elect Director Harry J. Wilson For For Management 11 Elect Director Michael J. Wolf For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Amend Omnibus Stock Plan For For Management 14 Amend Non-Employee Director Omnibus For For Management Stock Plan 15 Ratify Auditors For For Management END NPX REPORT
